  Case 1:19-cv-03729-DLI-LB Document 14 Filed 11/05/19 Page 1 of 1 PageID #: 44
                             CIVIL MINUTE ENTRY

BEFORE:                    Magistrate Judge Steven M. Gold

DATE                       November 4, 2019

                           10: 00 a.m.
TIME:


DOCKET NUMBER(S):          CV 19-3721 (DLI)



NAME OF CASE(S):
                           Merchan et al v. MTP Parking Lot et al

FOR PLAINTIFF(S):
                           Kichloo
FOR DEFENDANT(S):
                           Maeng

NEXT CONFERENCE(S):        N/A

FTR/COURT REPORTER:        N/A

INITIAL CONFERENCE RULINGS:

The parties expect to exchange relevant documents over the next thirty days.

THIS CASE IS REFERRED TO THE COURT'S FLSA MEDIATION PROGRAM.
